Citation Nr: 0506051	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  99-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for residuals of a 
right elbow injury.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.  When the veteran initially 
appealed the November 1998 rating action, the issues on 
appeal were entitlement to service connection for headaches 
and a right elbow disability.  The third issue on appeal was 
whether the veteran had submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for the residuals of a right shoulder injury.

In July 2001, the Board reopened the veteran's claim for the 
disability involving the right shoulder.  The Board further 
concluded that additional information was needed on all three 
issues and thus in that same action, the Board remanded the 
claim.  The claim was eventually returned to the Board; 
however, in April 2003, the Board decided that another remand 
was in order, and hence, the claim was again remanded to the 
RO.  The claim has since been returned to the Board for 
appellate review.

When the veteran began his appeal, he was represented by 
James W. Stanley, Jr.  On April 4, 2002, the RO sent a letter 
to the appellant, notifying him that the attorney he 
appointed to represent him before VA, James W. Stanley, Jr., 
was no longer authorized to represent claimants for benefits 
before the VA.  The appellant was advised that he could have 
continued his appeal without representation or that he could 
have selected a new representative.  At the time of the April 
2003 Board Remand, no response regarding this matter had been 
received by him.  However, since that time, the veteran has 
appointed Disabled American Veterans as his accredited 
representative, and an agent from this organization has 
reviewed the claims folder.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.   

2.  Competent medical evidence has not been presented that 
etiologically links recurrent headaches with the veteran's 
military service or with any incidents therein.  

3.  There is no competent medical evidence showing the 
veteran has a chronic right elbow disorder related to 
service.

4.  There is no competent medical evidence showing the 
veteran has a chronic right shoulder disorder related to 
service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  Claimed right elbow disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Claimed right shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim for entitlement to service connection 
by means of the discussions in the original rating decision, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOCs), and the Board's Decision/Remand and 
Remand.  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that he was actually suffering from the claimed 
disabilities and that these disabilities were related to or 
caused by his military service or some incident therein.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone 
recent physical examinations to determine the nature and 
etiology of the claimed disorders.  Moreover, during the long 
course of this appeal, the veteran has undergone examinations 
of his conditions in order to ascertain whether any found 
disability was related to service.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records from the 
various VA medical centers that have provided treatment to 
the veteran, regardless of the treatment.  The veteran did 
not indicate that he had received treatment from private 
medical providers.  Moreover, the veteran was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claim, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone a recent 
examination so that the VA would have a complete picture of 
the veteran's claimed disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issue discussed on appeal was harmless error.  In letters 
to the veteran, dated August 2001 and April 2004, along with 
the SOC and the SSOCs, the RO informed him of what 
information he needed to establish entitlement to service 
connection.  The veteran was further told that he should send 
to the RO information describing additional evidence or the 
evidence itself.  The notice the AOJ provided to the 
appellant in August 2001 and April 2004 was given after the 
initial AOJ adjudication of the claims.  However, the content 
of that notice and various duty to assist letters, along with 
the SOC and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The two VCAA letters satisfy the VCAA content-
complying notice, after which the case was adjudicated.  The 
most recent SSOC, prepared in July 2004, was provided to the 
veteran and his accredited representative - Disabled American 
Veterans.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letters that were 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the various SSOCs, and the accompanying 
notice letter, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, and an SOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

As a result of the Board's last Remand, the veteran underwent 
VA examinations in June 2004 in order to determine whether 
the veteran was currently suffering from the three 
disabilities at issue.  Those disabilities include headaches, 
the residuals of a right elbow injury, and the residuals of a 
right shoulder injury.  The examiners were asked to determine 
the etiology of each found disability in order to resolve 
whether the claimed disorders began in or were the result of 
the veteran's military service.

With respect to the veteran's claim involving chronic 
headaches, the veteran underwent a VA neurology examination 
(in June 2004).  The examiner reviewed the veteran's medical 
history noting that the veteran had experienced a blow to the 
head in January 1979.  This injury occurred while the veteran 
was in service, and it is this injury that the veteran has 
attributed his current headaches thereto.  The examiner noted 
in the history portion of the examination that he (the 
examiner) had seen the veteran in 1998, and that in 1998 the 
veteran told the examiner that he began experiencing 
headaches after being mugged in 1990.  The doctor further 
stated that despite the veteran's assertions to the contrary, 
the veteran previously told the doctor in 1998 that he (the 
veteran) did not begin seeking medical treatment for the 
headaches until 1990 (after the mugging).  After the doctor 
examined the veteran, he diagnosed the veteran as 
experiencing chronic muscle tension type headaches.  The 
examiner further opined:

	. . . There are several 
discrepancies in the information provided 
by this patient and the information 
available in his medical records.  The 
examiner is not able to attribute this 
man's headaches to the very mild head 
injury that occurred in January 1979.  
This man's chronic daily headaches at the 
present time are most probably related to 
the subsequent head injury that he 
experienced in 1990 when he suffered a 
cerebral concussion, complicated by 
chronic substance abuse. . . .
As mentioned, the veteran also underwent an orthopedic 
examination in June 2004.  The veteran's right shoulder and 
elbow were examined by a VA doctor.  The examiner reviewed 
the veteran's complete claims folder prior to the 
examination.  The examiner reported that the veteran was not 
currently receiving treatment for either disability.  After 
completing his review of the claims folder and examining the 
veteran, the examiner indicated that in his opinion, the 
veteran fell, and when he injured his right shoulder, may 
have had a non-displaced fracture of the clavicle.  However, 
it was further noted that there is no evidence that the 
veteran has any residual disability from this, and certainly 
there is no evidence of any abnormality clinically or 
radiographically of his right elbow.  The examiner noted he 
did not think that the veteran has shoulder or elbow 
disability[ies] related to his service.  The veteran's 
attempts at cooperating with range of motion studies of his 
back and neck were so obviously poorly motivated that the 
examiner was not able to determine that he has any neck or 
back condition on the basis of casual observation and 
secondary evaluations.  The examiner noted he did not think 
that there is an abnormality that is related to his service-
connected injury.  The right clavicle, which allegedly was 
injured at that time, has healed and demonstrates no residual 
disability.

In summary, the examiner concluded from this examination, 
there is no evidence that this individual has residual 
service-connected disabilities from the fall that occurred 
while he was in basic training.

In this regard, the Board notes the veteran's previous 
medical records indicates that the veteran underwent a VA 
examination of his right elbow in July 1998.  The examiner 
noted in the history of the reported disability that the 
veteran had fallen in 1977 (during the veteran's period of 
active duty service).  The doctor reported that although 
there was evidence that the veteran may have suffered from an 
injury to the right elbow, there were no physical findings 
suggesting that the veteran was suffering from or 
experiencing any residuals of an injury to the right elbow.  
The Board notes that this 1998 finding was mirrored in the 
findings provided by the VA examiner in June 2004.  

The veteran's claim folder is replete with the veteran's VA 
medical treatment records from 1997 to the present.  These 
records show treatment for various found or claimed illnesses 
and disabilities.  Included in those disabilities are 
complaints involving headaches, the right shoulder, and right 
elbow.  The Board acknowledges that there are references to 
the veteran's assertions that he suffered from headaches 
since service and that he had ratable disabilities of the 
elbow and shoulder caused by injuries incurred by him while 
in service.  

Also included in the claims folder is a transcript from an RO 
Hearing, at which the veteran proffered testimony.  In that 
hearing, the veteran asserted that he had fallen while he was 
in service and as a result of that fall, he injured his head, 
shoulder, and elbow.  He further claimed that he now suffered 
from some type of disability of the shoulder and elbow, and 
that he experienced headaches.  The veteran asserted that the 
disabilities he now suffered therefrom were related to the 
injuries he experienced while in the military.  

During the hearing, a witness sponsored by the veteran 
provided testimony.  The witness, a reported friend of the 
veteran who served with the veteran, stated that he 
remembered seeing the veteran's body with bandages of some 
sort.  The witness further testified that the veteran did not 
seem to have the ability to perform the duties of his 
military occupational specialty, and that the veteran just 
vanished from the unit.

Under 38 U.S.C.A. § 1131 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

With respect to the veteran's claimed disabilities, the Court 
has held that ". . . where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (The Court held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The record does not contain medical evidence indicating some 
type of relationship between the three disabilities at issue 
and the veteran's military service.  Hence, the Board is left 
with the contentions made by the veteran and the testimony 
provided by his friend.  These statements were undoubtedly 
made in good faith; however, neither the veteran nor his 
friend are medical professionals nor have they undergone 
medical training.  The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical diagnosis or etiology.  He cannot 
state, with medical certainty, that he now suffers from a 
particular disability and that said disability is related to 
his military service or to some incident he experienced while 
he was in the service.  In the absence of evidence 
demonstrating that the veteran and his friend have the 
requisite training to proffer medical opinions, the 
contentions made by either one of them are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the 
veteran may not self-diagnose a disease or disability, and he 
may not link disabilities or diagnoses.

The Board adds that when the veteran was last examined in 
June 2004, x-ray films did not reveal residuals of a right 
elbow injury or a right shoulder injury.  Moreover, the 
examination in June 2004 did not produce a diagnosis of an 
actual disability of either the elbow or shoulder.  Upon 
additional review of the record, the Board finds that there 
is no competent medical evidence of current disabilities of 
the shoulder or elbow.  In the absence of proof of a current 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent medical evidence of record of the claimed 
disabilities, the Board concludes that service connection is 
not warranted with respect to the claimed elbow and shoulder 
disabilities.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from headaches, medical evidence 
etiologically linking these disorders with the veteran's 
service has not been presented.  Moreover, there is no 
evidence showing that the disability may have been aggravated 
by his military service or even began while the veteran was 
in service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  The 
veteran's claims for entitlement to service connection for 
right elbow disorder, right shoulder disorder and headaches 
are denied.  


ORDER

Service connection for chronic headaches is denied.

Service connection for the residuals of a right elbow injury 
is denied.

Service connection for the residuals of a right shoulder 
injury is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


